Case 4:19-cv-02184-PJH Document 148 Filed 01/30/21 Page 1 of 25




                    EXHIBIT 1
     Case 4:19-cv-02184-PJH Document 148 Filed 01/30/21 Page 2 of 25



 1   COLEMAN & BALOGH LLP
     ETHAN A. BALOGH, No. 172224
 2   235 Montgomery Street, Suite 1070
 3   San Francisco, CA 94104
     Telephone: 415.391.0440
 4   Facsimile: 415.373.3901
     eab@colemanbalogh.com
 5
     Attorneys for Defendant
 6   RANDALL STEVEN CURTIS
 7
                                UNITED STATES DISTRICT COURT
 8
                              NORTHERN DISTRICT OF CALIFORNIA
 9
                                         OAKLAND DIVISION
10

11                                              Case No. 19 Cv 2184 PJH
     “AMY,” et al.,
12                                              DEFENDANT’S OPPOSITION TO
                      Plaintiffs,               PLAINTIFFS’ MOTION FOR SUMMARY
13                                              JUDGMENT
14   RANDALL STEVEN CURTIS,
                                                Date: February 25, 2021
15                                              Time: 1:30 p.m.
                       Defendant.
16                                              Trial: June 21, 2021

17                                              Before the Honorable Phyllis J. Hamilton
                                                Chief United States District Judge
18

19                                              DOCUMENT LODGED UNDER SEAL

20

21

22

23

24

25

26

27

28

     DEF. OPP. TO PL. MOT. FOR SUMMARY JUDGMENT
     19 CV. 2184 PJH
      Case 4:19-cv-02184-PJH Document 148 Filed 01/30/21 Page 3 of 25



 1
                                                        TABLE OF CONTENTS
 2

 3   STATEMENT OF ISSUES TO BE DECIDED ...............................................................................1
 4   OVERVIEW .....................................................................................................................................2
 5   ARGUMENT ....................................................................................................................................3
 6
     A.        The Court should sustain Defendant’s objections to Plaintiffs’ evidence and deny
 7             Plaintiffs’ summary judgment based on their deficient showing..........................................3

 8             1.         The Court should strike and exclude from the evidence to be considered in support
                          of Plaintiffs’ Motion for Summary Judgment documents identified in Categories II
 9                        through IV pursuant to Fed. R. Civ. P. 37 and Fed. R. Evid. 602 and 801...............4
10                        a.         The Category III witnesses were not disclosed timely, and the witnesses
                                     offer expert testimony that was never disclosed; the Court should exclude
11
                                     the declarations for both reasons...................................................................5
12
                          b.         The Category IV witnesses were not disclosed timely, and some offer fact
13                                   testimony based on hearsay; the Court should exclude the declarations for
                                     both reasons. .................................................................................................6
14
                          c.         The Coffren Affidavit (Exhibit 7 to the Hepburn Declaration (a Category II
15                                   document)) was not disclosed timely; the Court should exclude it pursuant
                                     to Fed. R. Civ. P. 37(c) and Fed. R. Evid. 801, and should also exclude
16
                                     Exs. 4 and 5 to the Hepburn Declaration pursuant to Fed. R. Evid. 801. .....7
17
               2.         The Court should strike and exclude from the evidence to be considered in support
18                        of Plaintiffs’ Motion for Summary Judgment the declaration of Kevin Laws; Mr.
                          Laws is not an expert on identification, lacks personal knowledge of the key
19                        predicate facts, and relies on hearsay and untimely disclosed and undisclosed
                          documents to support his “expert” opinion that he located photographs of Plaintiffs
20
                          in electronic media allegedly possessed by Defendants. ..........................................8
21
                          a.         Even if the Court considered Mr. Laws’s declaration, it is insufficient to
22                                   support summary judgment, and the Court should permit the jury to
                                     address the factual conflicts he has presented on this case. ........................11
23
                          b.         During his review, Mr. Laws was unable to identify contraband for nine
24                                   Plaintiffs, creating a dispute of material fact sufficient to warrant a trial for
                                     those nine. ...................................................................................................15
25

26                        c.         The solitary photographs ascribed to Sally and Violet do not constitute
                                     child pornography, and the Court cannot resolve this conflict on this
27                                   record. .........................................................................................................15

28

30                                                                            I
     DEF. OPP. TO PL. MOT. FOR SUMMARY JUDGMENT
31   19 CV. 2184 PJH

32
      Case 4:19-cv-02184-PJH Document 148 Filed 01/30/21 Page 4 of 25



 1             3.         The Court should reject Hepburn Declaration Exhibit 6 as hearsay statements
                          made in settlement negotiations, and should be excluded pursuant to Fed. R. Evid.
 2                        408 & 801. ..............................................................................................................19
 3
               4.         The Court should exclude the Declarations of                                (“Amy”),
 4                               (“Maureen”),                      (“Sarah”),                                 (“Lily” aka
                          “Vicky”), and              (“Jenny”). ...................................................................19
 5
     B.        Plaintiffs’ proof is insufficient for additional reasons. .......................................................20
 6
     CONCLUSION ...............................................................................................................................20
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

30                                                                           II
     DEF. OPP. TO PL. MOT. FOR SUMMARY JUDGMENT
31   19 CV. 2184 PJH

32
      Case 4:19-cv-02184-PJH Document 148 Filed 01/30/21 Page 5 of 25



 1
                                                       TABLE OF AUTHORITIES
 2

 3
     Cases
 4
     Ching v. Mayorkas, 725 F.3d 1149 (9th Cir. 2013) .........................................................................20
 5
     Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993) ...........................................10
 6
     Hoffman v. Constr. Protective Services, Inc., 541 F.3d 1175 (9th Cir. 2008) ..............................4, 5
 7
     Murray v. Southern Route Maritime SA, 870 F.3d 915 (9th 2017) ..................................................9
 8
     United States v. Dost, 636 F.Supp. 828 (S.D. Cal. 1986) ...............................................................16
 9
10   United States v. Freeman, 498 F.3d 893 (9th Cir. 2007) ................................................................10

11   United States v. Gadson, 763 F.3d 189 (9th Cir. 2014) ..................................................................10

12   Yetti by Molly Ltd. v. Deckers Outdoor Corp., 259 F.3d 1101 (9th Cir. 2001) ................................4

13   Statutes
14   18 U.S.C. § 2256 .................................................................................................................15, 16, 19
15
     Other Authorities
16
     Schwarzer, In Defense of Automatic Disclosure in Discovery, 27 Georgia L. Rev. 655 (1993), .....4
17
     Rules
18
     Civ. L. R. 7-3 ....................................................................................................................................1
19
     Fed. R. Civ. P. 26 ..................................................................................................................2, 3, 4, 5
20

21   Fed. R. Civ. P. 30 ............................................................................................................................19

22   Fed. R. Civ. P. 37 ..................................................................................................................4, 5, 6, 7

23   Fed. R. Evid. 104 ............................................................................................................................10

24   Fed. R. Evid. 408 ........................................................................................................................1, 19
25   Fed. R. Evid. 602 .................................................................................................................... passim
26   Fed. R. Evid. 702 ..............................................................................................................................9
27   Fed. R. Evid. 801 ......................................................................................................................1, 7, 8
28
     Fed. R. Evid. 901 ............................................................................................................................10
30                                                                             III
     DEF. OPP. TO PL. MOT. FOR SUMMARY JUDGMENT
31   19 CV. 2184 PJH

32
      Case 4:19-cv-02184-PJH Document 148 Filed 01/30/21 Page 6 of 25



 1
             Defendant Randall Curtis, by and through his counsel, hereby opposes Plaintiffs’ Motion
 2
     for Summary Judgment, see ECF 140, objects to material portions of Plaintiffs’ evidence, and
 3
     asks the Court to strike and otherwise disregard Plaintiffs’ improperly presented evidence. See
 4
     also Chief Judge Hamilton’s Civil Pretrial Instruction A.4. (“Objections to evidence may no
 5
     longer be filed separately but must be contained within the opposition or reply brief or memorandum.
 6
     Civil L. R. 7-3”) (original emphasis). For the reasons set forth herein, the Court should deny
 7
     Plaintiffs’ motion in full.
 8
                               STATEMENT OF ISSUES TO BE DECIDED
 9
         1. Should the Court decline to consider the “expert” identification testimony of Kevin Laws
10
             because it is not expert testimony, does not pass Daubert muster, and relies on hearsay
11
             evidence that is forbidden under Ninth Circuit precedent?
12
         2. Should the Court strike and exclude from consideration the declarations from witnesses
13
             Plaintiffs failed to disclose timely, and because those witness offer testimony where they
14
             lack personal knowledge, as required by Fed. R. Evid. 602, and based on hearsay, in
15
             violation of Fed. R. Evid. 801?
16
         3. Should the Court strike and otherwise disregard “expert” opinions offered by law
17
             enforcement witnesses where Plaintiffs did not disclose those witnesses as experts?
18
         4. Should the Court otherwise exclude hearsay exhibits presented as attachments to the
19
             declaration of Carol Hepburn, and should the Court also exclude consideration of criminal
20
             case settlement negotiations pursuant to Fed. R. Evid. 408?
21
         5. Even if considered, does the declaration and testimony of Kevin Laws fail to establish that
22
             Defendant, in fact, possessed child pornography depicting Plaintiffs or any subset of them,
23
             such that the Court should deny all or part of Plaintiffs’ motion for summary judgment?
24
         6. Should the Court exclude the declarations from Plaintiffs Amy, Maureen, Sarah, Lily (aka
25
             Vicky), and Jenny based on fundamental fairness arising from Plaintiffs refusal to sit for
26
             deposition, and the deprivation of Defendant’s right to cross examine them on the
27
             substance of the accounts they present?
28

30                                                      1
     DEF. OPP. TO PL. MOT. FOR SUMMARY JUDGMENT
31   19 CV. 2184 PJH

32
      Case 4:19-cv-02184-PJH Document 148 Filed 01/30/21 Page 7 of 25



 1                                               OVERVIEW
 2           On August 7, 2019, Plaintiffs provided Defendant their initial disclosures pursuant to Fed.

 3   R. Civ. P. 26(a). Balogh Decl. Ex. B. Therein, Plaintiffs disclosed as potential witnesses “likely

 4   to have discoverable information that Plaintiffs [might] use to support their claims[:]” a

 5   prosecutor from the criminal case that preceded this action, defense counsel from that case, the

 6   defendant in this case, and a potential expert witness, Kevin Laws. Id. at 3-5. Plaintiffs did not

 7   disclose any other potential witness. Id. As for “documents, electronically stored information,

 8   and tangible things” which Plaintiffs disclosed they might “use[] to support their claims,”

 9   Plaintiffs disclosed seven documents from the criminal case, “notices from the Department of

10   Justice Victim Notice System,” and documents relating to their proffered “expert,” Kevin Laws.

11   Id. at 5-6 (capitalization altered). Plaintiffs’ plan was so transparent, they announced it directly:

12   Plaintiffs “plan” was to rely on “discovery received by Defendant from the government in his

13   criminal prosecution[,] along with Mr. Laws proffered expert testimony, to prove their case. Id.

14   at 6. As a result, they disclosed nothing else, making clear as day they would rely on anything

15   else.

16           But as Defendant would later learn during expert discovery this past week, Plaintiffs’ plan

17   backfired. Plaintiffs had retained Mr. Laws in April 2019, Ex. C at 64:1-17. At the time they

18   disclosed Mr. Laws as their expert, he had not yet reviewed the media in the Government’s

19   possession from the criminal case. Rather, Mr. Laws did not embark on that task until more than

20   one year later, when he traveled to San Francisco in mid-July 2020 to meet with the federal

21   agents involved in Defendant’s prosecution. See e.g., id., at 141:22-142:3. While Mr. Laws and

22   Plaintiffs delayed that evidence review, Mr. Laws spent parts of June, August, and December

23   2019, and January 2020, meeting with Plaintiffs so that he could later provide testimony on the

24   question of their identities.1

25

26           1
               It is concerning that Mr. Laws had completed all of his interviews with 14 of the 15
     Plaintiffs at the time Plaintiffs were urging the Court to preclude deposition discovery based on
27   Plaintiffs’ claimed inabilities to discuss their cases, see ECF Nos. 94 & 127, and while shielding
28   this impeaching evidence from Defendant and the Court.

30                                                       2
     DEF. OPP. TO PL. MOT. FOR SUMMARY JUDGMENT
31   19 CV. 2184 PJH

32
      Case 4:19-cv-02184-PJH Document 148 Filed 01/30/21 Page 8 of 25



 1
            When Mr. Laws completed his review of the Government’s media, he (1) concluded that
 2
     seven of Plaintiffs’ images purported to be found on media ascribed to Defendant constituted
 3
     child pornography, (2) contended that those seven individuals were the women he had met during
 4
     his interviews of Plaintiffs, and (3) informed Plaintiffs’ counsel that he could not locate any child
 5
     pornography images of the other eight plaintiffs in the media produced by the Government’s
 6
     agents. See id., at 148:1-150:12 Most succinctly, Plaintiffs’ discovery plan crumbled with
 7
     respect to eight Plaintiff’s claims. As a result, Plaintiffs scrambled to make a new secret
 8
     discovery plan, which they revealed on January 19, 2021, when they filed for summary judgment.
 9
            Along the way, Plaintiffs disclosed the existence of a revised, secret discovery plan near
10
     the close of business on October 28, 2020—viz., the day before fact discovery closed. At that late
11
     date, Plaintiffs provided Defendant an amended disclosure pursuant to Fed. R. Civ. P. 26(a). See
12
     Balogh Decl. Ex. E. Therein, Plaintiffs provided notice of 32 additional witnesses just as the time
13
     to conduct discovery expired. Id. So too, Plaintiffs disclosed additional “documents” they would
14
     suddenly rely on, even though the discovery clock expired the very next day.
15
                                                ARGUMENT
16
     A.     The Court should sustain Defendant’s objections to Plaintiffs’ evidence and deny
17          Plaintiffs’ summary judgment based on their deficient showing.
            Defendant objects to consideration of the following evidence, and asks the Court to strike
18
     it or otherwise disregard it when considering Plaintiffs’ motion for summary judgment:
19
            I.      The declaration of Kevin D. Laws filed in his name at ECF 140;
20
            II.     Exhibits 4, 5, 6 & 7 to the Declaration of Carol Hepburn filed at ECF 140;2
21
            III.    The Declarations of S/A Jeffrey Stetler, Thomas Rothrock, Deborah Behymer,
22                  Joshua Findley, Roy Shepherd, and Corporal Adelle Brown, also filed at Exhibit
                    140;
23
            IV.     The Declarations of              (“‘Violet’s’ mom”),                 (“John
24                  Doe”),            (“Jane Doe”),                 (“‘Jessica’s’ mom”),
                           (“Jane Smith”), and Jane Roe, also filed at Exhibit 140; and
25

26
            2
               Plaintiffs did not label many of the exhibits they presented with their summary judgment
27   filing, and rather than label and file each exhibit separately, Plaintiffs simply appended multiple
28   declarations, some of which followed by multiple unlabeled exhibits, to their motion for summary
     judgment.
30                                                      3
     DEF. OPP. TO PL. MOT. FOR SUMMARY JUDGMENT
31   19 CV. 2184 PJH

32
      Case 4:19-cv-02184-PJH Document 148 Filed 01/30/21 Page 9 of 25



 1          V.      The Declarations of                     (“Amy”),               (“Maureen”),
                                      (“Sarah”),                   (“Lily” aka “Vicky”), and
 2                        (“Jenny”).
 3          1.      The Court should strike and exclude from the evidence to be considered in
                    support of Plaintiffs’ Motion for Summary Judgment documents identified in
 4
                    Categories II through IV pursuant to Fed. R. Civ. P. 37 and Fed. R. Evid. 602
 5                  and 801.

 6          The initial, automatic disclosures required by Fed. R. Civ. P. 26(a) ensure that the parties

 7   can evaluate their case at an early stage, and map out their litigation plan to address the claims

 8   and defenses at issue. See also Schwarzer, In Defense of Automatic Disclosure in Discovery, 27

 9   Georgia L. Rev. 655 (1993). These disclosures are so important, the federal rules address the

10   appropriate response to a party’s later attempt to smuggle witness testimony and documents not

11   timely disclosed: they forbid it. Fed. R. Civ. P. 37(c)(1). More directly, Rule 37(c)(1) (emphasis

12   added) provides that where:
                   a party fails to provide information or identify a witness as required
13                 by Rule 26(a) or (e), the party is not allowed to use that information
                   or witness to supply evidence on a motion, at a hearing, or at trial,
14                 unless the failure was substantially justified or is harmless.
15   As Judge Mendez ruled, “Rule 37(c)(1) was designed to be self-executing in order to produce a
16   strong incentive for disclosure of material that the disclosing party would expect to use as
17   evidence whether at trial, at a hearing, or on a motion, such as one under Rule 56.” Johnson v.
18   Kriplani, 2008 WL 2623078 (E.D. Cal. July 2, 2008) (Mendez, J.).
19          Unsurprisingly, the Ninth Circuit directs the strict enforcement of these bright-line rules.
20   As the Court explained in Yetti by Molly Ltd. v. Deckers Outdoor Corp., 259 F.3d 1101, 1106
21   (9th Cir. 2001) when affirming the exclusion of untimely disclosed evidence: “Rule 37(c)(1)
22   gives teeth to these [Rule 26 disclosure] requirements by forbidding the use at trial of any
23   information required to be disclosed by Rule 26(a) that is not properly disclosed.” See also
24   Hoffman v. Constr. Protective Services, Inc., 541 F.3d 1175, 1179-80 (9th Cir. 2008) (same, and
25   excluding untimely disclosed evidence pursuant to Rule 37(c)(1)).
26          Plaintiffs’ discovery conduct here compels exclusion of their untimely disclosed evidence
27   from their pending motion, and from trial. In response, Plaintiffs may contend either that they
28   “timely” supplemented their disclosures, or that their failure to disclose their witnesses and
30                                                      4
     DEF. OPP. TO PL. MOT. FOR SUMMARY JUDGMENT
31   19 CV. 2184 PJH

32
     Case 4:19-cv-02184-PJH Document 148 Filed 01/30/21 Page 10 of 25



 1
     materials was “substantially justified.” No such assertions would have merit.
 2
            It is clear that “Rule 26(e)(1)(A) requires disclosing parties to supplement their prior
 3
     disclosures ‘in a timely manner’ when the prior response is ‘incomplete or incorrect.’” Hoffman,
 4
     541 F.3d at 1179. Here, Mr. Laws completed his San Francisco evidence review in July 2020,
 5
     and it is reasonable to infer that he updated Plaintiffs on his findings shortly thereafter. But while
 6
     Plaintiffs hatched a revised plan to try to save their crumbling case, they opted to keep that secret,
 7
     and only disclosed their new plan on October 28, when it was far too late for Defendant to
 8
     effectuate a discovery plan in response. So too, when Plaintiffs reversed course from disclosing
 9
     next-to-nothing in August 2019 to flooding Defendant with 32 new witnesses, as well as new
10
     evidence, at the close of discovery, they made sure to bury the six law enforcement witnesses
11
     they now rely upon in that much broader list, so as to further frustrate Defendant’s ability to
12
     respond appropriately, and on time. And, quite obviously, Defendant was prejudiced by
13
     Plaintiffs’ 23rd hour disclosures; no reasonable person could contend that Defendant could have
14
     marshalled through the evidence and assess 32 new witnesses and their potential impact at trial on
15
     the last day of discovery, develop a discovery plan, and execute it before discovery closed.
16
     Indeed, Plaintiffs’ plan ensured that Defendant would have no response.3
17
            In sum, nothing about Plaintiffs’ course of conduct was “timely” or “substantially
18
     justified.” Rather, it demonstrates sharp practice in violation of the rules. The Court should
19
     enforce Rule 37 and exclude all of Plaintiffs’ untimely disclosed evidence.
20
                    a.      The Category III witnesses were not disclosed timely, and the
21                          witnesses offer expert testimony that was never disclosed; the Court
                            should exclude the declarations for both reasons.
22
            Beginning with the Category III witnesses, Plaintiffs failed to disclose these six active or
23
     retired law enforcement agents until the evening before discovery expired. Plaintiffs proffer these
24
     six declarants as fact witnesses. None were timely disclosed as fact witnesses, and none have
25
     ////
26
27          3
             In addition, Defense counsel had other obligations scheduled for October 29, 2020, as
28   one would expect. Specifically, that was the due date for an Opening Brief in the Ninth Circuit,
     which counsel timely filed. See United States v. Mendoza, 19-50092, docket entry 22.
30                                                       5
     DEF. OPP. TO PL. MOT. FOR SUMMARY JUDGMENT
31   19 CV. 2184 PJH

32
     Case 4:19-cv-02184-PJH Document 148 Filed 01/30/21 Page 11 of 25



 1
     ever been disclosed as expert witnesses. The Court should disregard this proffered evidence
 2
     pursuant to Fed. R. Civ. P. 37(c)(1).
 3
            The Court should separately strike Paragraph 12 of the Rothrock declaration, Paragraph 6
 4
     of the Behymer declaration, paragraph 11 of the Findley declaration, paragraph 13 of the
 5
     Shepherd declaration, and the entire declaration signed by Corporal Adelle Brown (captioned
 6
     “Declaration Re: Mya/Sweet Pink Sugar and Pia/Sweet White Sugar”) as undisclosed expert
 7
     testimony. See Balogh Decl. ¶ 2 & F. Plaintiffs were required to provide notice of expert
 8
     witnesses by November 30, 2020. ECF 74 & 87. They didn’t provide any such notice for the
 9
     Category III witnesses. See Balogh Decl. ¶ 2 & Ex. F. The Court should thus exclude
10
     consideration of the undisclosed expert testimony for this additional reason.
11
                    b.      The Category IV witnesses were not disclosed timely, and some offer
12                          fact testimony based on hearsay; the Court should exclude the
                            declarations for both reasons.
13
            Plaintiffs failed to disclose timely as potential witnesses the six adults—persons claiming
14
     to be biological, adoptive, or foster parents of Plaintiffs—who provided declaration in support of
15
     Plaintiffs’ Motion to Summary Judgment (the “Category IV witnesses”). The Court should
16
     disregard the declarations from these untimely disclosed witnesses pursuant to Fed. R. Civ. P.
17
     37(c)(1).4
18
            In addition,               identification relies upon hearsay evidence regarding
19
     photographs obtained by an unnamed caseworker at an unstated time, see Declaration of John
20
     Doe ¶ 4, and he bases his identification testimony on information provided to him by others, and
21
     thus his testimony should be excluded pursuant to Fed. R. Evid. 602 (personal knowledge
22
     requirement) and 801 (hearsay bar). (And, of course, Plaintiffs failed to disclose those
23
     photographs or produce them in discovery, and thus               cannot rely on that undisclosed
24
     evidence in support of his declaration now. See Fed. R. Civ. P. 37(c)(1).)                 declaration
25

26
            4
               In addition, at no point during the discovery litigation did Plaintiffs establish that it
27   would present any burden for the Category IV witnesses to sit for deposition. See ECF 94 & 127.
28   Plaintiffs thus avoided discovery by withholding notice that they intended to reply on these
     persons as trial witnesses. Rule 37 compels their exclusion now.
30                                                     6
     DEF. OPP. TO PL. MOT. FOR SUMMARY JUDGMENT
31   19 CV. 2184 PJH

32
     Case 4:19-cv-02184-PJH Document 148 Filed 01/30/21 Page 12 of 25



 1
     likewise bases her identification on hearsay information provided by an unnamed social worker at
 2
     an unstated time, and other photographs not timely disclosed; she likewise bases her identification
 3
     testimony on information provided to her by others, and thus her testimony should be excluded
 4
     pursuant to Fed. R. Evid. 602 and 801. See Declaration of Jane Doe ¶ 3-4. (And, of course,
 5
     Plaintiffs failed to disclose timely those photographs or produce the paragraph 3 photographs at
 6
     all; thus           cannot rely on that undisclosed evidence in support of her declaration now.
 7
     See Fed. R. Civ. P. 37(c)(1).)
 8
             Additionally, the Court should exclude the Declaration of Jane Roe because it is unsigned,
 9
     the declarant does not present her identity, and even the version she signed does not establish that
10
     the entire declaration was reviewed and executed; rather, this unidentified “witness” signed some
11
     version that contained the same ending paragraphs, without demonstrating it encompassed the
12
     other parts of the declaration, formatted differently, and establishing a different document.
13
                    c.      The Coffren Affidavit (Exhibit 7 to the Hepburn Declaration (a
14                          Category II document)) was not disclosed timely; the Court should
                            exclude it pursuant to Fed. R. Civ. P. 37(c) and Fed. R. Evid. 801, and
15                          should also exclude Exs. 4 and 5 to the Hepburn Declaration pursuant
                            to Fed. R. Evid. 801.
16
             The same application of Rule 37(c) compels exclusion of the Exhibit 7 to the Hepburn
17
     Declaration—a declaration of Lauren Coffren—that Plaintiffs failed to timely disclose.
18

19           In addition, the Court should exclude the Coffren affidavit for the additional reasons that it

20   is inaccurate on its face, and that the exhibit she presents constitutes hearsay. Coffren attests that

21   she attaches to her affidavit, as Exhibit 1, “[a] true and redacted copy of ECO Technical Assistance

22   Request Report # l 00850[.]” And that is true: Exhibit 1 begins with the three page ECO Technical

23   Assistance Request Report # l 00850. But thereafter, Plaintiffs have appended 18 pages from a 207

24   page “Child Identification Report[,]”—Plaintiffs include two copies of page 1 of that report—to

25   Coffren Exhibit 1, which the witness neither authenticates nor otherwise establishes the bona

26
27

28

30                                                       7
     DEF. OPP. TO PL. MOT. FOR SUMMARY JUDGMENT
31   19 CV. 2184 PJH

32
     Case 4:19-cv-02184-PJH Document 148 Filed 01/30/21 Page 13 of 25



 1
     fides of that excerpted, hearsay exhibit.5
 2
            Similarly, Exhibits 4 and 5 to the Hepburn Declaration constitute inadmissible hearsay
 3
     pursuant to Fed. R. Evid. 801. The Court should thus exclude those documents when addressing
 4
     Plaintiffs’ motion for summary judgment.
 5
            2.      The Court should strike and exclude from the evidence to be considered in
 6                  support of Plaintiffs’ Motion for Summary Judgment the declaration of
                    Kevin Laws; Mr. Laws is not an expert on identification, lacks personal
 7                  knowledge of the key predicate facts, and relies on hearsay and untimely
                    disclosed and undisclosed documents to support his “expert” opinion that he
 8
                    located photographs of Plaintiffs in electronic media allegedly possessed by
 9                  Defendants.

10          Plaintiffs offer Mr. Laws as an expert on two subjects: (1) computer forensics related to

11   searching the media in the Government’s possession,6 and (2) identifying Plaintiffs when they

12   were infants, toddlers, or children as a result of meeting them once as adults. Balogh Decl. Ex. C

13   at XXX. Defendant objects to the second proffered “expert testimony” because it is not expert

14   testimony, as Mr. Laws readily admitted:
                    Q.      One of the things you've done in this case is you talked about, in your
15
                            declaration, recognizing the plaintiffs from their photographs. Do you
16                          recollect that testimony?
                    A.      Yes.
17

18                  Q.      Did you have any special training regarding your ability to identify people?

19                  A.      No. So I mean it’s pretty easy if you have a photo and you have another
                            photo. You just compare the photos.
20
                    Q.      So that's not -- withdrawn. So you have just, if I understand your
21
                            testimony, a layman's ability to compare photography, you think you have
22                          that skill. Is that a fair and accurate statement?

23
            5
24            Plaintiffs do not rely on the Technical Assistance Request Report authenticated by Ms.
     Coffren, and instead rely upon the unauthenticated, partial Child Identification Report. See ECF
25   140 at 6:13-7:10. The Court should exclude that evidence in full.
26          6
             As Mr. Laws established, “[c]omputer forensics is the field where [he] learned how to
     search media using various software that's normally employed by law enforcement to
27
     examine a digital forensic copy of other people’s media in search for illicit contraband with child
28   pornography[.]” Balogh Decl. Ex. C at 23:5-12.

30                                                     8
     DEF. OPP. TO PL. MOT. FOR SUMMARY JUDGMENT
31   19 CV. 2184 PJH

32
     Case 4:19-cv-02184-PJH Document 148 Filed 01/30/21 Page 14 of 25



 1                  A.      That’s fair and accurate, yes.
 2                  Q.      For each of these plaintiffs that you had these interviews with, you met
 3                          them -- except for the sole exception, which you can't remember her name,
                            you met with family members but not the plaintiff herself, you met each of
 4                          them once and only once; is that correct?

 5                  MS. HEPBURN:            Objection to the extent misstates the
                                            testimony. You may answer.
 6

 7                  THE WITNESS: Yes.7
            Mr. Laws went further to prove this proffered testimony does not require or involve
 8
     expertise, and only reflects his lay opinion. Mr. Laws admitted he had no training with respect to
 9
     identifying victims of childhood sex abuse by using pictures provided to him, had taken no
10
     classes on this subject, and had no specialized knowledge on it either. Balogh Decl. Ex. C at
11
     119:16-121:22. So too, Mr. Laws’s testimony established he doesn’t possess scientific
12
     knowledge or technical knowledge enabling him to make the identifications he offered, that he
13
     followed no methodology to arrive at his identifications, he is unaware of any other expert so
14
     testifying or existing, and unaware of any scientific literature or any publications on this subject,
15
     and that this presentation cannot be tested by an error rate, it has not been subjected to peer-
16
     reviewed studies, and there are no clinical studies available to verify the propriety of such expert
17
     testimony. Balogh Decl. Ex. C at 156:2-160:7, 160:14-161:20, & 159:12-163:12.
18
            In simplest terms, Mr. Laws’s proffered identification testimony fails every test for
19
     reliability, see Murray v. Southern Route Maritime SA, 870 F.3d 915, 922 (9th 2017), and thus
20
     may not be considered pursuant to Fed. R. Evid. 702 and Daubert v. Merrell Dow
21
     Pharmaceuticals, Inc., 509 U.S. 579 (1993).
22
            Because Mr. Laws’s proffered testimony about identifying Plaintiffs in photographs
23

24
            7
25             Mr. Laws testified that his entire methodology was to (1) obtain a photograph of the
     Plaintiff, ask her to identify her counsel, and then to “show [her] the picture and ask the obvious
26   question: 1 Who is this in the picture? [and] [a]t what age were you during the time that this
     photo was taken?” Balogh Decl. Ex. C at 78:15-79:2. Then, Mr. Laws asked her to “produce[]
27   an identification[,] which he neither photographed nor documented by copying the alleged
28   identifying information, after which he and the witness “signed and dated the picture[.]” Id., at
     79:3-10 & 83:10-21.
30                                                       9
     DEF. OPP. TO PL. MOT. FOR SUMMARY JUDGMENT
31   19 CV. 2184 PJH

32
     Case 4:19-cv-02184-PJH Document 148 Filed 01/30/21 Page 15 of 25



 1
     depicting childhood abuse presents lay testimony, he may not rely on hearsay to render such an
 2
     opinion. United States v. Gadson, 763 F.3d 189 (9th Cir. 2014) (“lay opinion testimony may not
 3
     convey or rely on hearsay”); United States v. Freeman (Kevin Freeman), 498 F.3d 893, 904-05
 4
     (9th Cir. 2007) (same).8
 5
            With respect to the media upon which Mr. Laws grounded his testimony, Mr. Laws (1)
 6
     relied on S/A Popper’s hearsay, see e.g., Balogh Decl. Ex. C at 94:5-96:18, and (2) failed to
 7
     investigate the chain of custody materials even to attempt to establish this preliminary, necessary
 8
     factual predicate. See id. Plainly, Mr. Laws lacks “personal knowledge” as to whether the media
 9
     he examined was, in fact, seized from Mr. Curtis, and remained unaltered until the time of Mr.
10
     Laws’s examination of it. See Fed. R. Evid. 602.9 In addition, “the relevance of [Mr. Laws’s]
11
     evidence depends on whether a fact exists[,]”—viz., whether the media S/A Popper provided was,
12
     in fact, seized from Mr. Curtis, and remained unaltered until the time of Mr. Laws’s examination
13
     of it. See Fed. R. Evid. 104(b). But Mr. Laws didn’t then, and Plaintiffs haven’t now, established
14
     those critical facts either. And Mr. Laws made clear he was relying hearsay when forming his lay
15
     opinion. See Balogh Decl. Ex. C at 151:6-11 & 18-21; 153:5-19. The Court should thus reject
16
     Mr. Laws’s identification evidence pursuant to Gadson and Freeman.10
17
            For all of these reasons, the Court should reject Mr. Laws’s testimony about the
18
     identification question. That ruling dictates that the Court deny Plaintiffs’ motion for summary
19
     judgment, and on these grounds, permit the jury to resolve the claims presented at trial.
20

21

22
            8
              Plaintiffs distract when they argue that Mr. Laws’s lay opinions are actually “methods of
23   authentication” for computerized records pursuant to Fed. R. Evid. 901. See ECF 140 at 24:28-
24   25:20. Mr. Laws’s testimony presents nothing of the sort, and Fed. R. Evid. 901 does not
     authorize his lay opinion testimony.
25
            9
              Likewise, Mr. Laws lacks “personal knowledge” as to whether the photographs Plaintiffs
26   provided him were, in fact, actual photographs of them during the relevant time period, and Rule
     602 forbids that testimony too.
27

28
            10
               Mr. Laws also made clear that he accepted Plaintiffs’ statements at face value and did
     not assess their credibility. Balogh Decl. Ex. C at 165:23-1:66:2.
30                                                     10
     DEF. OPP. TO PL. MOT. FOR SUMMARY JUDGMENT
31   19 CV. 2184 PJH

32
     Case 4:19-cv-02184-PJH Document 148 Filed 01/30/21 Page 16 of 25



 1                  a.      Even if the Court considered Mr. Laws’s declaration, it is insufficient
                            to support summary judgment, and the Court should permit the jury
 2                          to address the factual conflicts he has presented on this case.
 3          As Mr. Laws testified, Attorney Hepburn—and not Mr. Laws—“prepared [his expert
 4   declaration] and then [he] read it and signed it.” Balogh Decl. Ex. C at 53:11-17.11 For Plaintiffs
 5   Violet, Sierra, Skylar, Savannah, Sally, and Mya, Attorney Hepburn wrote in the declaration she
 6   presented to Mr. Laws, he swore a substantially-similar averment following his act of locating a
 7   particular image on the media S/A Popper ascribed to Defendant: “This image depicts [named
 8   Plaintiff]” and he “recognized her from the photo given [him] by her mother and meeting her in
 9   person.” Laws Decl. ¶¶ 9(a), 9(b)(i) (“I recognized her from meeting her and from the photo
10   given me by her parents”); 9(b)(ii) (same); 9(b)(iii) (same); 9(b)(iv) (same); 9(c) (“I recognized
11   Mya from meeting her in person and from the picture provided by her mother of her at younger
12   age”); see also id., ¶ 9(d) (declining to identify Lily aka Vicky, but asserting that he saw “her
13   resemblance as an adult to [the] childhood photos she supplied” to him).
14          But at deposition, Mr. Laws established that this proclaimed memory was not true. Mr.
15   Laws first explained that he could not remember when he met Amy, where he met her, or
16   anything else about that interview. Balogh Decl. Ex. C at 79:14-80:14. Or as Mr. Laws
17   established: he “remember[ed] that [he] interviewed her, but [he could] not provide any other
18   specifics with respect to the substance of the actual interview.” Id. Likewise, Mr. Laws testified
19   that he could not recollect where or when he interviewed Erika, and confessed he had no
20   “recollection of the interview of Erika at all[.]” Id. at 80:15-81:3.
21          After Mr. Laws confessed that he had no “specific memory of interviewing any of
22   plaintiffs in this case[,]” that he couldn’t name the Plaintiffs in this case, couldn’t describe what
23   they looked like or even approximate their ages now, id., at 82: 1-23, Mr. Laws explained his
24   failure of recollection was intentional:
25                  I've looked at some of these images hundreds, you know,
                    sometimes thousands of times, unfortunately. I purposely didn’t
26
27          11
               The sole edit Mr. Laws recollected making to the declaration Attorney Hepburn
28   prepared, which Mr. Laws deemed “material,” was to add his middle initial to his name. Id. at
     53:23-54:1.
30                                                      11
     DEF. OPP. TO PL. MOT. FOR SUMMARY JUDGMENT
31   19 CV. 2184 PJH

32
     Case 4:19-cv-02184-PJH Document 148 Filed 01/30/21 Page 17 of 25



 1                  want to remember a series name or someone’s name, because
                    there’s enough stuff in my mind, you know, triggering PTSD that I
 2                  don’t want to remember, if that makes sense.
 3   Id., at 104:20-25. Mr. Laws went on, and explained:
 4                  I don’t remember the specifics, the names and stuff like that. And I
                    purposely don’t try to remember that stuff.
 5
     Id. at 105:7-10. And Mr. Laws wanted to make this purposeful lack of memory clear:
 6
            Q.      So when you see the child pornographic images, you can’t, based on memory,
 7
                    identify who they are; is that right?
 8
            A.      That’s right. And I specifically don’t commit that to memory.
 9
     Id. at 107:23-108:2.12
10
            Most directly, Mr. Laws testimony disproves his contrary claims in his declaration, and
11
     sufficiently so, to create a dispute of material fact sufficient to require trial.13 And there’s more.
12
            Mr. Laws testified that he obtained photographs from the Plaintiffs during 2019 and 2020,
13
     and Defendant prepared as Laws Deposition Ex. 48 a collection of these photographs, with the
14
     identifiers redacted. Balogh Decl. Ex. C2 (Laws Depo Exs. at 319 (Pia), 320 (Jessica), 321
15
     (Sierra, Skylar, Savannah, and Sally), 322 (Mya), 323 (Jessica) and 324 (Jenny)); compare id.,
16
     Ex. 49 (containing identifiers). But when asked to identify these pictures purportedly from
17
     Plaintiffs’ youth, Mr. Laws admitted he could not do so. Balogh Decl. Ex. C at 171:11-174:22.
18
     Mr. Laws attempted to make an identification of the photograph from the fourth page of Ex. 48,
19
     ////
20

21
            12
                Mr. Laws further explained that, while he has not been diagnosed with Post Traumatic
22   Stress Disorder (“PTSD”), he believes he suffers from it based on his longstanding exposure to
     and review of child pornography, and has thus adopted this intentional forgetfulness approach.
23   Id., at 111:4-112:6.
24          13
                Understanding the devastating nature of Mr. Laws’s admissions, Plaintiffs’ counsel
25   tried to rescue this deposition by establishing that Mr. Laws recognized some identified “portion
     [of his declaration] as being [from his] reports.” See id., at 263:10-19. But—and quite
26   critically—those reports, see Balogh Decl. Ex. F at 58-223, do not include any claim that Mr.
     Laws, at the time of his review, “recognized” any Plaintiff from memory, as Attorney Hepburn
27   presented to Mr. Laws in the declaration she crafted. Attorney Hepburn also prepared other
28   affidavits for Mr. Laws to sign. See e.g., id., Ex. C at 113:11-114:12 & Ex. C1 at 61-62 (Depo
     Ex. 15); see also id. at 49-65 (Depo Exs. 9-16).
30                                                       12
     DEF. OPP. TO PL. MOT. FOR SUMMARY JUDGMENT
31   19 CV. 2184 PJH

32
     Case 4:19-cv-02184-PJH Document 148 Filed 01/30/21 Page 18 of 25



 1
     but rather than correctly identify Mya, compare id., Ex. C2 (Laws Depo Ex. 49 at 322), he
 2
     testified it was Lily. Balogh Decl. Ex. C at 173:16-25.
 3
            Nor was Mr. Laws’s memory better when addressing how Plaintiffs look today.
 4
     Defendant presented to Mr. Laws as Laws Depo Ex. 47, an array of photographs with identifiers
 5
     redacted, that showed the following Plaintiffs’ photographs obtained from social media:
 6
     Maureen, see Balogh Decl. Ex. C2 (Laws Depo Exs. at 309-10); Amy, see id. (at 311); Jessica,
 7
     see id. (at 312), and Sarah, see id. (at 313-318). Although Mr. Laws was retained to meet with
 8
     them, had done so in the summer of 2019 and the winter of 2019/2020, Mr. Laws recognized
 9
     none of them. Balogh Decl. Ex. C at
10
            Mr. Laws contradicted the declaration crafted for him in additional ways too. The crafted
11
     declaration swore that “[d]uring the summer of 2019, [Mr. Laws] met with each of the firms’
12
     clients who are plaintiffs in this matter.” Laws Decl. ¶ 6. Mr. Laws then testified that “that
13
     statement was false.” Balogh Decl. Ex. C at 243:14-25. Likewise, the declaration crafted for Mr.
14
     Laws swore that “[i]n each of these meetings . . ., [he] obtained photos of the minor or adult
15
     individual which were taken during the time period of their sexual abuse.” Laws Decl. ¶ 6. But
16
     again, Mr. Laws testified that he did not obtain the photographs ascribed to Sierra, Skylar,
17
     Savannah, and Sally, as he had sworn under penalty of perjury, and in fact, was given that
18
     photograph by Attorney Hepburn. Balogh Decl. Ex. C1 at 178:13-23 & Ex. C2 Ex. 49 (Laws
19
     Depo. Ex. at 347).
20
            And to be sure, Mr. Laws has demonstrated how he makes these mistakes: he appears to
21
     scan documents rather than read them. When Attorney Hepburn asked Mr. Laws to review the
22
     declaration before answering her questions at the deposition, defense counsel acted as “trial
23
     director” and presented the exhibit on the screen. See Balogh Decl. Ex. C at 262:6-263:8. As
24
     reflected in the video of that exchange, Mr. Laws didn’t read the declaration; rather, he quickly
25
     scanned through it, while directing counsel to turn the pages quickly. See id., at C-2 (262.06).
26
            It is this type of review that assuredly led him to adopt Attorney Hepburn’s demonstrably
27
     false assertion that “[d]uring the summer of 2019 I met with each of the firms’ clients who are
28

30                                                     13
     DEF. OPP. TO PL. MOT. FOR SUMMARY JUDGMENT
31   19 CV. 2184 PJH

32
     Case 4:19-cv-02184-PJH Document 148 Filed 01/30/21 Page 19 of 25



 1
     plaintiffs in this matter[,]” or that he obtained all of the photographs from Plaintiffs during the
 2
     meetings. Laws Decl. ¶ 6. So too, these repetitive errors reflect an expert trying to please
 3
     counsel rather than assessing closely the materials they prepared for him.
 4
            Equally important, the challenges of making such identifications are real, which is why
 5
     this case should be tried to a jury. As Attorney Mabie attests, even the United States Department
 6
     of Justice errs in this regard. The DOJ misidentified client                  as a person whose
 7
     images were found on Defendant’s media, but in fact were not. Declaration of Margaret Mabie ¶
 8
     4 & Ex. 1 thereto. Similarly, Erika and Tori’s biological mother could not differentiate
 9
     photographs of her own children. Declaration of Jane Smith [                    ] RE:
10
     Erika/Pinkheartsisters1 and Tori/Pinkheartsisters2 in Support of Summary Judgment ¶¶ 6 and 7.
11
     Likewise, the Government first determined that no photograph of Savannah was found in
12
     Defendant’s media, see Balogh Decl. ¶ 3, after which Government counsel asserted she believed
13
     otherwise, and ascribed the error to the fact that Savannah and Skylar look alike. See Hepburn
14
     Decl. Ex. 6 (at RSCURTIS 00135). And Mr. Laws affirmatively established he could not identify
15
     Jessica or Sarah in the media ascribed to Defendant. Balogh Decl. Ex. C2 (Ex. 26 at Laws Depo
16
     Ex. 168-89).
17
            Last—and critical to Plaintiffs’ motion—because Mr. Laws could not identify the
18
     majority of Plaintiffs, he offers a “series of heavily redacted images” that correspond to some
19
     unidentified number of images he reviewed.” Laws Decl. ¶ 11. He claims these images “depict
20
     all victims discovered on the seized digital media” without identifying the foundation for the
21
     statement. Id. Worse, that sentence doesn’t establish that the redacted images he recites reflect
22
     images seized from Defendant’s media, and Plaintiffs misdirection is concerning. (So too, Mr.
23
     Laws already made clear that images of minors found on the media ascribed to Defendant—
24
     including images ascribed to Plaintiffs—do not necessarily constitute child pornography. See
25
     e.g., Balogh Decl. Ex. C at 71:13-72:2. Because Mr. Laws did not present competent evidence to
26
     demonstrate these redacted images were found on Defendant’s media (and he presented no such
27
     testimony in his disclosed expert materials, see Balogh Decl. D), the Court should reject his
28

30                                                      14
     DEF. OPP. TO PL. MOT. FOR SUMMARY JUDGMENT
31   19 CV. 2184 PJH

32
     Case 4:19-cv-02184-PJH Document 148 Filed 01/30/21 Page 20 of 25



 1
     testimony, and reject Exhibits 4-13 attached to his declaration as incompetent and lacking
 2
     foundation.
 3
            In sum, Plaintiffs’ presentation demonstrates inattention and insufficient proof to obtain
 4
     an award of summary judgment. The Court should deny Plaintiff’s motion.
 5
                    b.      During his review, Mr. Laws was unable to identify contraband for
 6                          nine Plaintiffs, creating a dispute of material fact sufficient to warrant
                            a trial for those nine.
 7
            Mr. Laws provided forensic reports wherein he claimed to identify child pornography
 8
     depicting Violet, Sierra, Savannah, Skylar, Sally, and Jenny in the media S/A Popper ascribed to
 9
     Defendant. Balogh Decl. Ex. C2 at 0001-0048. As Mr. Laws explained, for any Plaintiff for
10
     whom he did not prepare a forensic report seeking to establish her identity and Defendant’s
11
     alleged possession of child pornography of her, he “couldn’t identify [that particular Plaintiff] or
12
     the picture [of that Plaintiff] wasn’t there.” Id. Ex. C at 127:20-108:2; see also id., at 127:7-12 “If
13
     there wasn't a forensic report, then that image did not appear in my examination”); id. at 129:1-4
14
     (same); 150:8-12 (for the Plaintiffs for whom Mr. Laws did not provide a forensic examination
15
     report it is “true that [he] would not be able to testify in a court of law that Mr. Curtis possessed
16
     child pornography images of those” Plaintiffs).
17
            As a result, the lack of forensic reports from Mr. Laws for Amy, Erika, Tori, Sarah,
18
     Maureen, Jessica, Lily, Pia, and Mya, see Balogh Decl. Ex. C2, establishes that their “image[s]
19
     did not appear in [Mr. Laws’s] examination. This testimony alone establishes insufficient
20
     evidence to award summary judgment to any of these nine Plaintiffs, and at a minimum, the Court
21
     should deny summary judgment to them and to require their claims to be decided by a jury.
22
                    c.      The solitary photographs ascribed to Sally and Violet do not constitute
23                          child pornography, and the Court cannot resolve this conflict on this
                            record.
24
            18 U.S.C. § 2256(2)(B) defines “sexually explicit conduct” as:
25
                    (i) graphic sexual intercourse, including genital-genital, oral-
26                  genital, anal-genital, or oral-anal, whether between persons of the
                    same or opposite sex, or lascivious simulated sexual intercourse
27                  where the genitals, breast, or pubic area of any person is exhibited;
28                  (ii) graphic or lascivious simulated;
30                                                      15
     DEF. OPP. TO PL. MOT. FOR SUMMARY JUDGMENT
31   19 CV. 2184 PJH

32
     Case 4:19-cv-02184-PJH Document 148 Filed 01/30/21 Page 21 of 25



 1                          (I) bestiality;
 2                          (II) masturbation; or
                            (III) sadistic or masochistic abuse; or
 3
                    (iii) graphic or simulated lascivious exhibition of the anus, genitals,
 4                  or pubic area of any person[.]
 5          Section 2256(2)(B)(8) (emphasis added) defines “child pornography” to “mean[]:
 6                  any visual depiction, including any photograph, film, video, picture,
                    or computer or computer-generated image or picture, whether made
 7                  or produced by electronic, mechanical, or other means, of sexually
                    explicit conduct, where--(A) the production of such visual depiction
 8                  involves the use of a minor engaging in sexually explicit conduct;
 9                  (B) such visual depiction is a digital image, computer image, or
                    computer-generated image that is, or is indistinguishable from, that
10                  of a minor engaging in sexually explicit conduct; or (C) such visual
                    depiction has been created, adapted, or modified to appear that an
11                  identifiable minor is engaging in sexually explicit conduct.
12          With respect to Sally and Violet, Mr. Laws claims that he found one—and only one—
13   photograph of each of these to Plaintiffs in the media S/A Popper ascribed to Mr. Curtis. Laws
14   Decl. ¶¶ 9(a) & 9(b)(iv). Those pictures do not implicate section 2256(2)(B)(i) or (ii), see id., and
15   thus whether these photographs constitute child pornography depends on two questions: do these
16   two photographs reflect (1) “lascivious exhibition of the anus, genitals or pubic area of any
17   person[,]” see 18 U.S.C. § 2256(2)(B)(iii), and (2) the use of [the] minor engaging in sexually
18   explicit conduct.” 18 U.S.C. § 2256(2)(B)(8)(A). Neither photograph so qualifies.
19          Before getting there, Defendant notes that courts look to several factors to consider when
20   determining “whether a visual depiction of a minor constitutes a ‘lascivious exhibition of the
21   genitals or pubic area[,] including “(1) whether the focal point of the visual depiction is on the
22   child’s genitalia or pubic area; (2) whether the setting of the visual depiction is sexually
23   suggestive, i.e., in a place or pose generally associated with sexual activity; (3) whether the child
24   is depicted in an unnatural pose, or in inappropriate attire, considering the age of the child; (4)
25   whether the child is fully or partially clothed, or nude; (5) whether the visual depiction suggests
26   sexual coyness or a willingness to engage in sexual activity; [and] (6) whether the visual
27   depiction is intended or designed to elicit a sexual response in the viewer.” United States v. Dost,
28   636 F.Supp. 828, 832 (S.D. Cal. 1986).
30                                                      16
     DEF. OPP. TO PL. MOT. FOR SUMMARY JUDGMENT
31   19 CV. 2184 PJH

32
     Case 4:19-cv-02184-PJH Document 148 Filed 01/30/21 Page 22 of 25



 1
     ////
 2
            Unsurprisingly, Mr. Laws testified as to these factors, as follows:
 3
            Q.     And tell me what constitutes child pornography.
 4
            A.     Lewd -- lewd and -- lewd and lascivious display of the genitals or actual or
 5                 simulated sexual contact. And that’s the short version.
 6          Q.     Give me the most exact version you're capable of, please.
 7
            A.     That’s it. Lewd and lascivious display of the genitals, meaning the focal point of
 8                 the camera is on the genitals, or actual or simulated sexual conduct.

 9          Q.     When you say “the focal point,” does that mean that there's something about the
                   photograph, the way it's posed, that brings the viewer’s attention to that’s what
10                 they should focus on?
11
            A.     Yes.
12
            Q.     Okay. And so can you give me an example of a nude photograph that would have
13                 that focal point on the genitals and give me an example of a nude photograph that
                   wouldn’t.
14

15          A.     One of the -- one of the images in this case, the little girl is bent over at the waist,
                   her feet are planted on the ground, her palms are in front of her, and the focal point
16                 is from behind. So focusing on the anus and the vaginal area of the girl. So when
                   you look at the photo, that’s immediately what you are drawn to. As opposed to
17                 that would be what I’d classify as a nudist shot. One that I can remember
                   distinctly, there’s a young boy and he’s completely naked, merely sitting in a tree.
18

19          Q.     So would it be a fair description to the definition you are adopting of the focal
                   point assessment is some pictures, by their posing, call attention to that they are
20                 supposed to be sexual photographs on display, if you would, legs spread, touching
                   the genitals, it brings the viewer clearly to focus on the pubis versus
21
            A.     It doesn’t –
22

23          Q.      Go ahead. You can correct me.

24          A.     It doesn’t have to be -- it doesn’t have to be the pose. It could be -- it could be an
                   innocuous pose from a child, but then whoever is taking the photo, you know,
25                 zooms in on the genitals or
26
            Q.     Okay. So the focal point could be caused by the fact the way that a photograph is
27                 cropped, it’s only a picture of the pubis, it’s not a full body shot, and it’s obvious
                   that the photographer is trying to exhibit that portion of the child as opposed to a
28                 picture of the child. Would you agree?
30                                                     17
     DEF. OPP. TO PL. MOT. FOR SUMMARY JUDGMENT
31   19 CV. 2184 PJH

32
     Case 4:19-cv-02184-PJH Document 148 Filed 01/30/21 Page 23 of 25



 1             MS. HEPBURN:             Objection. Objection. Misstatement of testimony.
 2             BY MR. BALOGH:
 3
               Q.     Would you agree with that?
 4             A.     Basically, yes.
 5   Balogh Decl. Ex. C at 131:5-133:10. Mr. Laws then amplified his expert opinion by explaining
 6   “there’s other ways to take a photo to draw your attention to the -- to the pubic area of a child[,]”
 7   which he explained by example:
 8                    Say, for instance, someone is taking a picture from the top down,
                      and it’s a boy, and you can see the -- see the erection. Or it’s taken
 9                    from, you know, from the top again. The child is sitting in the
10                    bathtub. Rather than seeing the picture from the side like, you
                      know, all this is -- this is my child splashing around in the tub, it’s
11                    taken from the top, so it’s a clear indication that the reason they are
                      taking the photo is to display the genitals.
12
     Id. at 133:12-134:6.
13

14             With respect to Sally, the one photograph Mr. Laws ascribes to her, see Laws Decl. ¶

15   9(b)(iv) & Ex. 5 (labeled “Declaration of Kevin Laws in Support of Pltfs MSJ—58)

16   (capitalization altered), does not constitute “sexually explicit conduct” and does not show the
17
     minor “engaging in sexually explicit conduct.” While Mr. Laws describes that photograph as set
18
     forth next, his description is not accurate:
19
                      This image shows Sally completely naked with her hair wet and
20                    pulled to the back of her head. She is standing in a bathtub partially
                      full of water. The focal point of the photo is her pubic/vaginal area.
21

22   Laws Decl. ¶ 9(b)(iv); but compare Laws Decl. Ex. 5 at 58. This photograph is simply of a child

23   in a tub. She’s standing naked, and it’s a full body shot; the focal point is her entire person, not
24   the genitals. In sum, this image constitutes the prototypical “picture from the side” that Mr. Laws
25
     contends does not constitute child pornography. Put simply, review of this sole photograph does
26
     not establish it constitutes child pornography, and thus Sally is not entitled to summary judgment
27
     at all.
28

30                                                        18
     DEF. OPP. TO PL. MOT. FOR SUMMARY JUDGMENT
31   19 CV. 2184 PJH

32
     Case 4:19-cv-02184-PJH Document 148 Filed 01/30/21 Page 24 of 25



 1          The photograph of Violet admittedly presents a closer call, but the record is insufficient to
 2   establish her entitlement to summary judgment based on this one picture. See Laws Decl. ¶ 9(a)
 3
     & Ex. 4 (at 52). Violet is fully clothed in the photograph, and she is not “engaging in sexually
 4
     explicit conduct.” See id. While Mr. Laws’s attestation that a penis appears in this photograph
 5
     may constitute “lascivious exhibition” of genitals, the image fails under the second, required
 6

 7   definition from section 18 U.S.C. § 2256(2)(B)(8)(A) because the minor is not shown to be

 8   “engaging in sexually explicit conduct.” (emphasis added). At bottom, this record is insufficient

 9   to support summary judgment now, and a jury should be permitted to resolve this challenging fact
10   question.
11

12          3.      The Court should reject Hepburn Declaration Exhibit 6 as hearsay
                    statements made in settlement negotiations, and it should be excluded
13                  pursuant to Fed. R. Evid. 408 & 801.

14          Plaintiffs also craft their pursuit of summary judgment on hearsay letters, addressing

15   settlement, exchanged by the prosecutor (AUSA Garcia) and defense counsel (Attorney Halbert)

16   from the criminal case. Hepburn Declaration, Ex. 6; see ECF 140. Plaintiffs have previously

17   argued that statements by the attorneys who participated in the criminal prosecution and defense

18   are hearsay, and cannot considered by the Court. ECF 121 at 6:22-7:4. So too, the attorney’s

19   statements pursuing negotiated compromise—which Exhibit 6 plainly presents—are not

20   admissible in any case pursuant to Fed. R. Evid. 408. The Court should thus strike and otherwise

21   disregard Ex. 6 and the statements contained therein.

22          4.      The Court should exclude the Declarations of                        (“Amy”),
                                   (“Maureen”),                   (“Sarah”),
23                  (“Lily” aka “Vicky”), and             (“Jenny”).
24          Finally, the Court should exclude the declarations from the five Plaintiffs that submitted

25   them. Each supplied a declaration that sets forth her abuse and the injuries she asserts arose from

26   Defendant’s conduct. But, at Plaintiffs’ urging, the Court abrogated Defendant’s Fed. R. Civ. P.

27   30 rights and ordered that Defendant could not depose any Plaintiff. ECF 131. Defendant

28   contends it is fundamentally unfair, and violation of due process under the Fifth Amendment, to

30                                                     19
     DEF. OPP. TO PL. MOT. FOR SUMMARY JUDGMENT
31   19 CV. 2184 PJH

32
     Case 4:19-cv-02184-PJH Document 148 Filed 01/30/21 Page 25 of 25



 1
     now consider their testimony when they refused to be subjected to examination at all, and their
 2
     declarations are the definition of ipse dixit. See e.g., Ching v. Mayorkas, 725 F.3d 1149 (9th Cir.
 3
     2013).
 4
     B.       Plaintiffs’ proof is insufficient for additional reasons.
 5            As Defendant has briefed, see ECF 142, he maintains that Plaintiffs must prove and plead
 6   actual damages, and personal injury arising from Defendant’s conduct, and Plaintiffs’ failure of
 7   pleading and proof supports judgment for Defendant. In any case, he raises that challenge here in
 8   support of the argument that Plaintiffs have failed to prove either actual damages or personal
 9   injury caused by Defendant such that the Court cannot properly award summary judgment to
10   Plaintiffs on this record.
11
                                               CONCLUSION
12            For the reasons set forth above, the Court should deny Plaintiffs’ motion for summary
13   judgment.
14                                                           Respectfully submitted,
15   DATED: January 29, 2021                                 COLEMAN & BALOGH LLP
16

17                                                                  /s/ E A Balogh
                                                             ETHAN A. BALOGH
18                                                           235 Montgomery Street, Suite 1070
                                                             San Francisco, CA 94104
19                                                           (415) 391-0440
20
                                                             Attorneys for Defendant
21                                                           RANDALL CURTIS

22

23

24

25

26
27

28

30                                                      20
     DEF. OPP. TO PL. MOT. FOR SUMMARY JUDGMENT
31   19 CV. 2184 PJH

32
